Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The restriction of the previous action is incorporated by reference here and made final. 
Applicant's election with traverse of group I (claims 1-15) in the reply filed on 6/21/2022 is acknowledged.  The traversal is on the ground(s) that there is no (search) serious burden, particularly between groups I and II.  This is not found persuasive because The claims 16-18 recited specific monomers and oligomers not required by the initiator composition of group I and there is a significant burden in finding these.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/21/2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, at line 4, please replace “at least three” with - - four- - as the structure clearly has exactly 4 t-butylperoxy  groups.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-9,14 and 25 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Zheng 20010018478.
Zheng 20010018478 in example 1 combines 100 parts core resin, 0.5 parts 2,4,6-trimethylbenzoyl diphenylphosphine oxide (photoinitiator), 0.1 part t-amyl peroxy-2-ethylhexanoate (thermal iniator) and 0.08 parts Tinuvin 328 (UV absorber) and 0.25 parts other additives which was then cured by exposure. [0120]. Examples 2 and 3 are similar.  Useful photoinitiators are disclosed including  benzophenone, 2,2-dimethoxy-2-phenyl acetophenone, 1-hydroxycyclohexyl phenyl ketone, 2-methyl-1-[4-(methylthio)phenyl]-2-morpholino propan-1-one, 2-hydroxy-2-methyl-1-phenyl-propan-1-one, bis(2,6-dimethoxybenzoyl)-2,4,4-trimethylpentyl phosphine oxide, 2,4,6-trimethylbenzoyl diphenylphosphine oxide, bis(2,4,6-trimethylbenzoy- l)-phenylphosphine oxide and mixtures thereof [0095-0096]. The initiator in the composition may also be a mixture of UV and thermal initiators. Thermal initiators which are useful in the composition include, but are not limited to, t-amyl peroxy-2-ethylhexanoate, t-butylperoxy-2-ethylhexanoate, t-butyl peroxyl-2-methylbenzoate, 1,1-di-(t-butylperoxy)-3 ,3 ,5-trimethylcyclohexane, t-btutyl peroxy-3,5,5-trimethylhexanoate, t-butylperoxy 2-ethylhexyl carbonate, dibenzoyL peroxide, t-amyl peroxybenzoate and mixtures thereof [0097]. 


Claims 1,2,5-9,14 and 25 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Klemarczyk et al. 5679719. 
Klemarczyk et al. 5679719 teaches amine curing resin composition 2 which includes 75 wt% digylcidylether of bisphenol A, 15 wt% neopentylglycol diacrylate, 3 wt% hydroxymethylphenyl propanone (Darocure 1173, col 16/lines 19-34) and 0.8 wt% t-amylperoxy-2-ethyl-hexanoate, 0.5 wt%  defoaming agent, 0.1 wt%  wetting agent (surfactant) and 5.6 wt% ethyl methyl imidazole (thermal curing agent, 17/15-35) (table 1, col 19-20). The composition of example 6 (table II) and 9 (table III) and compositions G ang H ( t-amylperoxy-2-ethylhexanoate is commercially available as Lupersol 575, 17/10-11) are similar.  Useful peroxides include .alpha.-cumylperoxyneodecanoate, 1,1-dimethyl-3-hydroxy-butylperoxyneoheptanoate, .alpha.-cumylperoxyneoheptanoate, t-amyl-peroxyneodecanoate, t-butylperoxyneodecanoate, t-amyl-peroxypivalate, t-butylperoxypivalate, 1-1-dimethyl-3-hydroxy-butylperoxy-2-ethylhexanoate, 2,5-dimethyl-2,5-di(2-ethylhexanoylperoxy)hexane, t-amylperoxy-2-ethylhexanoate, t-butylperoxy-2-ethylhexanoate, t-butylperoxyisobutyrate, t-butylperoxymaleic acid, t-butylperoxyacetate, t-amylperoxyacetate, t-amylperoxybenzoate, OO-t-butyl-O-isopropylmonoperoxycarbonate, 2,5-dimethyl-2,5-di(benzoylperoxy)hexane, OO-t-butyl-O-(2-ethylhexyl)monoperoxycarbonate, OO-t-amyl-O-(2-ethylhexyl) monoperoxycarbonate. In addition, certain peroxyketals are useful in the present invention including 1,1-di(t-butylperoxy)-3,3,5-trimethyl cyclohexane, 1,1-di(t-butylperoxy)cyclohexane, and 1,1-di(t-amylperoxy)cyclohexane (16/52-17/14). Useful photoinitiators and peroxide generating sensitizers are disclosed including U.S. Pat. No. 4,092,443 to Green discusses two main classes of photocatalysts. The first class is a photoinitiator class. As previously discussed, radicals are directly formed from the photoinitiator compound and this radical then initiates polymerization of a monomer. The second class described by Green are photosensitizers. Green’s definition is substantially the same as given hereinabove. However, in a further discussion of the first class (photoinitiators) of photopolymerizable compounds, Green confuses photoinitiators with photosensitizers. For example, Green includes organic peroxides and acetophenones as both being photoinitiators. The suggestion that acetophenones, which are photosensitizers or, in other words, promoters for photoinitiators, are equivalent to known photoinitiators is technically incorrect. The acetophenones, benzophenones, alkyl ethers and O-alkoxycarbonyl derivatives of an oxime or benzil are all photosensitizers which promote the formation of a radical on the peroxide. As previously mentioned, peroxides are generally not considered photoinitiators in themselves, and generate few radicals when exposed to light unless they are coupled with a photosensitizer. This view is further supported by the aforementioned Feltzin patent, Table II, where a number of acetophenones are shown as photosensitizers for the organic peroxide Green discloses (9/15-39) and Suitable photoinitiators useful with ultraviolet (UV) actinic radiation curing mono- and polyolefinic monomers include free radical generating UV initiators such as substituted benzophenones and substituted acetophenones, benzoin and its alkyl esters and xanthone and substituted xanthones. Preferred photoinitiators include diethoxy-acetophenone, benzoin methyl ether, benzoin ethyl ether, benzoin isopropyl ether, diethoxyxanthone, chloro-thio-xanthone, azo-bisisobutyronitrile, N-methyl diethanol-amine-benzophenone and mixtures thereof.  Particularly preferred photoinitiators include 2-hydroxy-2-methyl-1-phenyl-propan-1-one available as Darocur 1173 from EM Industries, Inc., and 2-benzyl-2-(dimethylamino)-1-[4-(4-morpholinyl)phenyl]-1-butanone available as Irgacure 369 from Ciba-Geigy (16/20-34). 

Claims 1,5-9,14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng 20010018478.
It would have been obvious to modify the cited examples by replacing the photoinitiator use din the examples with others disclosed with a reasonable expectation of forming a useful curable composition. 

Claims 1,4-10,14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Klemarczyk et al. 5679719.
It would have been obvious to modify the cited examples by replacing the t-amylperoxy-2-ethyl-hexanoate (aka Lupersol 575) with other amylperoxides disclosed such as 1,1-di(t-amylperoxy)cyclohexane,  t-amylperoxybenzoate, or t-amylperoxyacetate, OO-t-amyl-O-(2-ethylhexyl) monoperoxycarbonate and/or to use other disclosed photoinitiators in place of at least a portion of that used in the examples with a reasonable expectation of success based upon the disclosed equivalence.
Note that t-amylperoxybenzoate is unsaturated due to the presence of the benzene

Claims 1,2,4-11,14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Klemarczyk et al. 5679719, in view of Kaseyama et al. 20160319132.
Kaseyama et al. 20160319132 evidences that 2-benzyl-2-dimethylamino-1-(4-morpholinophenyl)butanone (aka irgacure 369) is known to be a photobase generator [0117]. 1
It would have been obvious to modify the cited examples by replacing hydroxymethylphenyl propanone with 2-benzyl-2-dimethylamino-1-(4-morpholinophenyl)butanone (aka irgacure 369) based upon the disclosed equivalence at 16/20-34 of Klemarczyk et al. 5679719 which inherently is a photobase generator as evidenced  by Kaseyama et al. 20160319132.  Further it would have been obvious to modify the resulting composition by replacing the  t-amylperoxy-2-ethyl-hexanoate (aka Lupersol 575) with other amylperoxides disclosed such as 1,1-di(t-amylperoxy)cyclohexane,  t-amylperoxybenzoate, or t-amylperoxyacetate, OO-t-amyl-O-(2-ethylhexyl)monoperoxycarbonate with a reasonable expectation of success based upon the disclosed equivalence

Claims 1,2,5-10,14 and 25 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Gregory 6245827.
Gregory 6245827 teaches an epoxy/polyol base of 3,4-epoxycyclohexyl methyl-3,4-epoxycyclohexane (ERL 4221), polycarprolactone (TONE 0310) diaryl iodonium hexafluoroantimonate (CD 1012), and irgacure 184 (photoinitiator, 1-hydroxycyclohexylphenyl ketone) which is combined with t-amyl perbenzoate (3 in table 1), OO-t-amyl-O-(2-ethylhexyl) monoperoxy carbonate (6 in table 1), 1,1-di-(t-amylperoxy)-1-cyclohexane (8 is table 1) in amounts of ~2-4 wt% (see table 2).  See also example 2. 

Claims 1,2,5,6,8,11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Katogi JP 2007-045900.
Katogi JP 2007-045900 (machine translation attached) teaches a composition 1-7, which include 35 parts of a phenoxy resin, 15 parts of a urethane resin, 15 parts isocyanuric acid EO modified diacrylate (M-215), 15 parts urethane acrylate (AT-600), 5 parts 2-(meth)acryloyloxyethyl phosphate (P-2M), 5 parts di(3-methylbenzyl)peroxide (BMT) and 2 parts of a photobase generator [0030-0031]. The photobase generator used in the present invention is not particularly limited as long as it is a compound that generates a base by light irradiation. However, the carbamic acid ester derivative, oxime ester derivative, amine imide derivative, imidazolium salt derivative, 4 A quaternary ammonium salt derivative, α-aminoketone derivative, and nifedipine derivative are more preferable from the viewpoint of efficiently generating a base with respect to light irradiation. See, for example, Chemistry & Technology of UV & EB Formulation for Coatings, Inks & Paints, Ed. by G. Bradley, John Wiley and Sons Ltd. (1998), carbamic acid ester derivatives, oxime ester derivatives, and quaternary ammonium salt derivatives described in p 479 to p545. Further, α-aminoacetophenone derivatives described in JP-A-11-71450, amine imide derivatives described in WO2002 / 051905, imidazolium salt derivatives described in JP2003-212856, and JP 1 And dihydropyridine derivatives described in No. -53771 (hereinafter referred to as nifedipine derivatives). The addition amount of the (3) photobase generator of the present invention is preferably 0.01 to 200 parts by weight, more preferably 0.02 to 150 parts by weight with respect to 100 parts by weight of the (1) radical polymerizable substance. When the photobase generator is less than 0.01 parts by weight, the heat resistance tends to be lowered, and when it exceeds 200 parts by weight, the film physical properties tend to be lowered [0012-0013] . As the radical polymerization initiator (2) used in the present invention, known compounds such as conventionally known peroxides and azo compounds can be used. From the viewpoint of stability, reactivity, and compatibility, 1 Peroxides with a minute half-life temperature of 90 to 175 ° C. and a molecular weight of 180 to 1,000 are preferred. Specifically, cumylperoxyneodecanoate, 1,1,3,3-tetramethylbutylperoxyneodecanoate, 1-cyclohexyl-1-methylethylperoxynoedecanoate, t-hexylperoxyneodecanoate, t-butylperoxyneodecanoate, t-butylperoxypivalate, 1,1,3,3-tetramethylbutylperoxy-2-ethylhexanoate, 2,5-dimethyl -2,5-di (2-ethylhexanoylperoxy) hexane, t-hexylperoxy-2-ethylhexanoate, t-butylperoxy-2-ethylhexanoate, t-butylperoxyneoheptanoate, t-amylperoxy-2-ethylhexanoate, di-t-butylperoxyhexahydroterephthalate, t-amino Peroxy-3,5,5-trimethylhexanoate, 3-hydroxy-1,1-dimethylbutylperoxyneodecanoate, 1,1,3,3-tetramethylbutylperoxy-2-ethylhexanoate , t-amylperoxyneodecanoate, t-amylperoxy-2-ethylhexanoate, 2,2′-azobis-2,4-dimethylvaleronitrile, 1,1′-azobis (1-acetoxy- 1-phenylethane), 2,2′-azobisisobutyronitrile, 2,2′-azobis (2-methylbutyronitrile), dimethyl-2,2′-azobisisobutyronitrile, 4,4 '-Azobis (4-cyanovaleric acid), 1,1'-azobis (1-cyclohexanecarbonitrile), t-hexylperoxyisopropyl monocarbonate, t- Tilperoxymaleic acid, t-butylperoxy-3,5,5-trimethylhexanoate, t-butylperoxylaurate, 2,5-dimethyl-2,5-di (3-methylbenzoylperoxy) Hexane, t-butylperoxy-2-ethylhexyl monocarbonate, t-hexylperoxybenzoate, 2,5-dimethyl-2,5-di (benzoylperoxy) hexane, t-butylperoxybenzoate, dibutylperoxytrimethyl Examples include adipate, t-amyl peroxy normal octoate, t-amyl peroxyisononanoate, t-amyl peroxybenzoate, benzoyl peroxide, and di- (3-methylbenzoyl) peroxide. These compounds may be used alone or as a mixture of two or more compounds [0010-0011]. 
It would have been obvious to one skilled in the art to modify examples 1-7 of Katogi JP 2007045900 by replacing at least a portion of the di(3-methylbenzyl)peroxide with t-amylperoxy-2-ethylhexanoate, t-amylperoxyneodecanoate, t-amyl peroxy normal octoate (sp ? maybe t-amyl peroxynonanoate or t-amyl-n-octanoate), t-amyl peroxyisononanoate, t-amyl peroxybenzoate with a reasonable expectation of forming a useful photocurable composition based upon the equivalence discussed at [0010].  Note that there is direction to the use of two or more peroxides at [0010] and would be met by replacing a portion of the di(3-methylbenzyl)peroxide and would result in a composition including a photoinitiator, the t-amyl peroxide and a photobase generator.

Claims 1,4,6-9,12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. 4746685. 
Matsumoto et al. 4746685 in composition 17 uses a mixture of monomers 3G and Bis-MEPP in combination with  3,3′,4,4′-tetra-(t-Butylperoxycarbonyl)Benzophenone (TBB) and 3,3′,4,4′-Tetra(t-Hexylperoxycarbonyl) Benzophenone (THB) (see table 1). Useful peroxides include  3,3′,4,4′-Tetra-(t-Butylperoxycarbonyl)Benzophenone , 3,3′,4.4’-Tetra-(t-Amylperoxycarbonyl)Benzophenone (TAB), 3.3′,4.4′-Tetra(t-Hexylperoxycarbonyl) Benzophenone (THB), 3.3′,4 4′-tetra(1-Octylperoxycarbonyl) Benzophenone (TOB), 3,3′,4.4′-Tetra(Cumylperoxycarbonyl) Benzophenone (TCB), 3.3′,4. 4′-Tetra(p-Isopropylcumylberoxycarbonyl) Benzophenone (TIB), 3,3’-dicarboxyl-4,4’-di(t-butylperoxycarbonyl)benzophenone , 3,3’-dicarboxyl-4,4’-di(t-hexylperoxycarbonyl) benzophenone (table 2 and associated text)
	It would have been obvious to one skilled in the art to modify composition by replacing one of  Butylperoxycarbonyl)Benzophenone (TBB) or 3,3′,4,4′-Tetra(t-Hexylperoxycarbonyl) Benzophenone (THB) with 3,3′,4.4’-Tetra-(t-Amylperoxycarbonyl)Benzophenone (TAB) with a reasonable expectation of success based upon the disclosed functional equivalence.

Claims 1,3-10,12,14-15 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Klemarczyk et al. 5679719, in view of Miller et al. 4391686 in combination with Ogura et al. 20140243493 and/or Beijleveld et al. 5019479. 
Miller et al. 4391686 teaches energy curable composition including a photocatalyst and a photoinitiator which is an organic peroxide.  Examples G-1 to G-6 combine benzophenone (photoinitiator) with t-butylperoxybenzoate, t-butylperoxymaleic acid, di-(t-butyl) diperoxyphthalate or 2,5-dimethyl-2,5-bis(benzoylperoxy)hexane (col 23). Other compositions in the examples combine benzoyl peroxide with the photoinitiator. Organic peroxide compounds having at least one carboxyl group directly bonded through a carbon-oxygen bond to a peroxy oxygen atom which are suitable for use in the present invention are selected from the group consisting of organic peroxymonocarboxylic acids, monoperoxydicarboxylic acids, diperoxydicarboxylic acids, diacyl peroxides, peroxyesters of peroxymonocarboxylic acids, full and partial peroxyesters of monoperoxydicarboxylic acids and diperoxydicarboxylic acids, full and partial peroxyesters of peroxymonocarbonic acids and peroxydicarbonic acids and full and partial esters of peroxymonocarbamic and peroxydicarbamic acids. Suitable organic peroxides include saturated and unsaturated aliphatic and cycloaliphatic organic peroxides, aromatic peroxides and heterogenic peroxides, including both symmetrical and unsymmetrical compounds and including organic peroxides containing different groups such as an aromatic carbonyl group in combination with an aliphatic carbonyl group. Currently preferred are organic peroxide compounds in which at least one carbonyl group is directly bonded through a carbon-carbon bond to an aromatic nuclear carbon atom and also to a peroxy oxygen atom through a carbon-oxygen bond. A partial but representative listing of organic peroxide compounds which can be employed to form the photocatalyst systems of this invention include peroxyformic acid, peroxyacetic acid, peroxybenzoic acid, 2,4-dichloroperoxybenzoic acid, 12-hydroxyperoxystearic acid, monoperoxysebacic acid, diperoxysebacic acid, diacetyl peroxide, dicaprylyl peroxide, didecanoyl peroxide, diisobutyryl peroxide, diisononyl peroxide, dilauroyl peroxide, dipelargonyl peroxide, dipropanoyl peroxide, dibenzoyl peroxide, di(p-chlorobenzoyl) peroxide, di(2,4-dichlorobenzoyl) peroxide, succinic acid peroxide, benzoyl isobutyryl peroxide, acetyl isobutyryl peroxide, benzoyl acetyl peroxide, t-butyl peroxyacetate, t-butyl peroxybenzoate, t-butyl peroxy (2-ethylhexanoate), t-butyl peroxyisobutyrate, o,o-tert-butyl o-isopropyl monoperoxycarbonate, t-butyl peroxypivalate, 2,5-dimethyl-2,5-di(benzoylperoxy) hexane, t-butyl peroxy (2-ethylbutyrate), 2,5-bimethyl-2,5-di(2-ethylhexanoylperoxy) hexane, di-t-butyl diperoxyphthalate, o,o-tert butyl o-hydrogen monoperoxy maleate, di-sec-butyl peroxydicarbonate, diisopropylperoxydicarbonate, dicyclohexyl peroxydicarbonate, t-butyl peroxycrotonate, N,N-diethyl t-butyl peroxycarbamate, and N,N-diphenyl t-butyl peroxycarbamate, acetyl cyclohexylsulfonyl peroxide, and t-butylazoformamide (col 4/lines 21-col 5/line 2). 
Ogura et al. 20140243493 teaches the curing a (meth)acrylate composition using known radical initiators such as organic peroxides, for example, diacyl peroxides, peroxy ketals, alkyl peresters and percarbonates, and an azo compound can be used. Specific examples of the organic peroxides include benzoyl peroxide, t-butyl peroxybenzoate, lauryl peroxide, t-butyl peroxide, t-butyl peroxypivalate, t-butyl peroxy isopropylcarbonate, t-butylperoxy acetate, 2,2-t-butylperoxybutane, t-butylperoxy-3,3,5 trimethylhexanoate, di-t-butylperoxy hexahydroterephthalate, di-(3,3,5-trimethylhexanoyl)peroxide, dilauroyl peroxide, dibenzoyl peroxide, 1,1-di-(t-butylperoxy)cyclohexane, 2,2-di-(t-amyl peroxy)butane, 2,2-di-(4,4-di-t-(butylperoxy)cyclohexyl)propane, t-butylperoxy neoheptanoate, t-hexyl peroxide pivalate, t-butyl peroxide pivalate, 1,1,3,3-tetramethylbutylperoxy-2-ethyl hexanoate, peroxide disuccinate, 2,5-dimethyl-2,5-di(2-ethylhexanoylperoxy)hexane, t-hexylperoxy-2-ethyl hexanoate, di(4-methylbenzoyl)peroxide, t-amyl peroxyl-2-ethyl hexanoate, di-t-butylperoxy hexahydroterephthalate, t-amylperoxy 3,3,5-trimethylhexanoate, t-amyl peroxyisopropyl carbonate, t-butyl peroxy isopropylcarbonate, t-butylperoxy-2-ethylhexyl carbonate, 1,6-di-(t-butylperoxycarbonyloxy)hexane, t-butylperoxydiethyl acetate, 1,1-di(t-butylperoxy)-2-methylcyclohexane, 1,1-di(t-hexylperoxy)-3,3,5-trimethylcyclohexane, 1,1-di(t-hexylperoxy)cyclohexane, t-hexylperoxyisopropyl carbonate, t-butyl peroxide maleate, t-butylperoxy-3,3,5-trimethylhexanoate, t-butyl peroxylaurate, t-hexylperoxy benzoate, and 2,5-dimethyl-2,5-di(benzoylperoxy)hexane. The polymerization initiators having radical reactivity may be used alone or in combination of two or more kinds [0074-0075.
Beijleveld et al. 5019479 teaches radical initiators useful in modifying or crosslinking polymers.  These include organic peroxides known to be employed for this purpose, such as di-t-butyl peroxide, t-butyl cumyl peroxide, bis-(t-butylperoxyisopropyl)benzene, dicumyl peroxide, 4,4-di-t-butylperoxy-n-butyl valerate, 2,5-di-t-butylperoxy-2,5-dimethyl hexane, 2,5-di-t-butylperoxy-2,5-dimethyl hexyne, 1-(t-butylperoxyisopropyl)-3-isopropenylbenzene, 1,1-di-t-butylperoxy-3,3,5-trimethyl cyclohexane, t-butylperoxybenzoate, dibenzoyl peroxide, bis(p-chlorobenzoyl)peroxide, bis(2,4-dichlorobenzoyl)peroxide, and o,o-t-butyl o-stearyl monoperoxycarbonate. Alternatively, use may be made of combinations of peroxides. In general, 1-10 parts by weight and preferably 1-3 parts by weight of organic peroxide are added to 100 parts by weight of the (co)polymer to be modified. The amount of co-agent to be used generally is 0.1 to 10 parts by weight and preferably 0.5 to 3 parts by weight per 100 parts by weight of the (co)polymer to be modified. Also, use may be made of combinations of co-agents according to the invention or combinations of co-agents according to the invention with already known co-agents (col. 3/lines 6-28)
It would have been obvious to modify the cited examples by replacing at least a portion of the  t-amylperoxy-2-ethyl-hexanoate (aka Lupersol 575) with other known radical polymerization initiators such as t-butyl peroxmaleate, it’s amyl analog (t-amyl peroxmaleate), 1-(t-butylperoxyisopropyl)-3-isopropenylbenzene, it’s amyl analog (1-t-amylperoxyiropropyl-3-isopropenylbenzene) or 2,2-di-(t-amyl peroxy)butane with a reasonable expectation of success based upon the disclosed equivalence of saturated and unsaturated aliphatic and cycloaliphatic organic peroxides, aromatic peroxides and heterogenic peroxides in Miller et al. 4391686,  their disclosed equivalence as radical polymerization initiators in the references and the disclosure of the use of two or more of these in Ogura et al. 20140243493 and/or Beijleveld et al. 5019479. 


Claims 1-12,14-15 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Klemarczyk et al. 5679719, in view of Miller et al. 4391686 in combination with Ogura et al. 20140243493 and/or Beijleveld et al. 5019479, further in view of Kaseyama et al. 20160319132. 
It would have been obvious to modify the cited examples by replacing at least a portion of the  t-amylperoxy-2-ethyl-hexanoate (aka Lupersol 575) with other known radical polymerization initiators such as t-butyl peroxmaleate, it’s amyl analog (t-amyl peroxmaleate), 1-(t-butylperoxyisopropyl)-3-isopropenylbenzene, it’s amyl analog (1-t-amylperoxyiropropyl-3-isopropenylbenzene) or 2,2-di-(t-amyl peroxy)butane with a reasonable expectation of success based upon the disclosed equivalence of saturated and unsaturated aliphatic and cycloaliphatic organic peroxides, aromatic peroxides and heterogenic peroxides in Miller et al. 4391686,  their disclosed equivalence as radical polymerization initiators in the references and the disclosure of the use of two or more of these in Ogura et al. 20140243493 and/or Beijleveld et al. 501947 and 
replacing hydroxymethylphenyl propanone with 2-benzyl-2-dimethylamino-1-(4-morpholinophenyl)butanone (aka irgacure 369) based upon the disclosed equivalence at 16/20-34 of Klemarczyk et al. 5679719 which inherently is a photobase generator as evidenced  by Kaseyama et al. 20160319132.
. 
Claims 1,3,5-10,13,14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Klemarczyk et al. 5679719,in view of  Zheng 20010018478 in combination with Nishino et al. JP 2005-239951 and/or Sosa et al. 20050113525.
Nishino et al. JP 2005-239951 (machine translation attached) teaches the use of organic peroxides of formula 1 for polymerizing vinyl monomers. 
    PNG
    media_image1.png
    96
    339
    media_image1.png
    Greyscale
, where X is 0-3 with 1-2 being preferred [0011-0012]. This can be used in combination with the organic peroxide represented by the general formula (1). For example, benzoyl peroxide, azobisisobutyronitrile, t-butyl per Oxybenzoate, 1,1-di (t-butylperoxy) cyclohexane, 1,1-bis (t-butylperoxy) -3,3,5-trimethylcyclohexane, t-butylperoxyisopropyl carbonate, dicumyl Peroxide, t-butylcumyl peroxide, t-butylperoxyacetate, t-butylperoxy-2-ethylhexanoate, 2,2-bis (4,4-di-t-butylperoxycyclohexyl) propane , Ethyl-3,3-di (t-butylperoxy) butyrate, t-butylperoxyisobutyrate and the like.
Sosa et al. 20050113525 describes a quad/tetra-functional peroxide as a multifunctional initiator for polymerizing styrene/diene monomers, These include tri and tetrafunctional peroxides such as one  having four t-butyl groups and 1-4 methyl ethoxy units as the polyether central portion of the tetra (polyether peroxycarbonate) which is commercially available as LUPEROX JWEB 50 from Atofina petrochemicals [0029]. 
It would have been obvious to modify the cited examples by replacing at least a portion of the  t-amylperoxy-2-ethyl-hexanoate (aka Lupersol 575) with other known radical polymerization initiators such as those bounded by formula I of Nishino et al. JP 2005-239951 or disclosed as commercially available as Luperox JWEB 50 by Sosa et al. 20050113525  with a reasonable expectation of success based upon the disclosed equivalence as radical initiators., noting the disclosure of the use of two or more peroxides in Zheng 20010018478

Claims 1-3,5-11,13,14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Klemarczyk et al. 5679719,in view of  Zheng 20010018478 in combination with Nishino et al. JP 2005-239951 and/or Sosa et al. 20050113525, further in view of further in view of Kaseyama et al. 20160319132. 
It would have been obvious to modify the cited examples by replacing at least a portion of the  t-amylperoxy-2-ethyl-hexanoate (aka Lupersol 575) with other known radical polymerization initiators such as those bounded by formula I of Nishino et al. JP 2005-239951 or disclosed as commercially available as Luperox JWEB 50 by Sosa et al. 20050113525  with a reasonable expectation of success based upon the disclosed equivalence as radical initiators., noting the disclosure of the use of two or more peroxides in Zheng 20010018478 and 
replacing hydroxymethylphenyl propanone with 2-benzyl-2-dimethylamino-1-(4-morpholinophenyl)butanone (aka irgacure 369) based upon the disclosed equivalence at 16/20-34 of Klemarczyk et al. 5679719 which inherently is a photobase generator as evidenced  by Kaseyama et al. 20160319132.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muthiah et al. 5922473 teaches dual cure systems with UV photoinitiators and thermal initiators (dual cure)  Useful UV photoinitiators that are incorporated in the powder coating compositions to impart a radiation activated, rapid, and low temperature cure to the powder are well known in the art. Examples of suitable photoinitiators, which are known as alpha cleavage free radical photoinitiators, include benzoin and its derivatives, for example, benzoin ethers, such as isobutyl benzoin ether and benzyl ketals, such as benzyl dimethyl ketal, 2-hydroxy-2-methyl-1-phenylpropan-1-one and 4-(2-hydroxyethoxy) phenyl-2-hydroxy-2-propyl ketone. Others include acyl phosphines, such as 2,4,6-trimethylbenzoyl diphenylphosphine oxide. Aryl ketones can also be used, such as 1-hydroxycyclohexyl phenyl ketone, 2-benzyl-2-dimethylamino-1-(4-morpholinophenyl)-butan-1-one, 2,2-dimethoxy-2-phenylaceto-phenone, mixture of benzophenone and 1-hydroxycyclohexyl phenyl ketone, perfluorinated diphenyl titanocene, and 2-methyl-1-(4-(methylthiophenyl)-2-(4-morpholinyl))-1-propanone.  Hydrogen abstraction free radical type photoinitiators can be used in combination with the above or alone such as Michler's ketone (4,4'-bisdimethylamino benzophenone), Michler's ethyl ketone (4,4'-bisdiethylamino benzophenone ethyl ketone), benzophenone, thioxanthone, anthroquinone, d,l-camphorquinone, ethyl d,l-camphorquinone, ketocoumarin, anthracene, or derivatives thereof, and the like. Cationic polymerization, especially with vinyl ether containing crosslinkers, can proceed via cationic cure using cationic photoinitiators. Major classes of cationic photoinitiators are diaryliodonium salts and copper synergists, such as diphenyl iodonium hexafluorophosphate, dibenzyl iodonium hexaflouroarsinate and copper acetate, triarylsulfonium salts, such as triphenyl sulphonium hexafluorophosphate, triphenyl sulphonium tertafluoroborate. Dialkylphenacylsulfonium salts, ferrocenium salts, such as cyclopentadienyl iron(II) hexafluorophosphate, alphasulfonyloxy ketone, and silyl benzyl ethers can be used as well. Preferably, the photoinitiators used herein are solids. If liquid initiators are used, however, preferably they are absorbed on solid carriers, such as fumed silica, prior to incorporation in the powder coating compositions of this invention. In general, the amount of photoinitiator used in the powder coating composition of the present invention ranges between about 0.1 and 10 parts per hundred resin (phr), and preferably between about 1 and 5 phr (col 11/lines 37-12/25). Thermal initiators useful in the powder coating compositions of this invention are free radical generating compounds, preferably peroxides and azo initiators. Examples of suitable peroxide initiators, include diacyl peroxides, such as 2-4-diclorobenzyl peroxide, diisononanoyl peroxide, decanoyl peroxide, lauroyl peroxide, succinic acid peroxide, acetyl peroxide, benzoyl peroxide, and diisobutyryl peroxide, acetyl alkylsulfonyl peroxides, such as acetyl cyclohexylsulfonyl peroxide, dialkyl peroxydicarbonates, such as di(n-propyl)peroxy dicarbonate, di(sec-butyl)peroxy dicarbonate, di(2-ethylhexyl)peroxy dicarbonate, diisopropylperoxy dicarbonate, and dicyclohexylperoxy dicarbonate, peroxy esters, such as alpha-cumylperoxy neodecanoate, alpha-cumylperoxy pivalate, t-amyl neodecanoate, t-amylperoxy neodecanoate, t-butylperoxy neodecanoate, t-amylperoxy pivalate, t-butylperoxy pivalate, 2,5-dimethyl-2,5-di(2-ethylhexanoylperoxy)hexane, t-amylperoxy-2-ethyl hexanoate, t-butylperoxy-2-ethyl hexanoate, and t-butylperoxy isobutyrate, azobis (alkyl nitrile) peroxy compounds, such as 2,2'-azobis-(2,4-dimethylvaleronitrile), azobisisobutyronitrile, and 2,2'-azobis-(2-methylbutyronitrile); t-butyl-peroxymaleic acid, 1,1'-azobis-(1-cyclohexanecarbonitrile). Other thermal initiators, include peroxy ketals, such as 1,1-di(t-butylperoxy)-3,3,5-trimethylcyclohexane, peroxy esters, such as o,o'-t-butyl-o-isopropyl monoperoxy carbonate, 2,5-dimethyl-2,5-di(benzoylperoxy) carbonate, o,o'-t-butyl-o-(2-ethylhexyl)-monoperoxy carbonate, t-butylperoxy acetate, t-butylperoxy benzoate, di-t-butyldiperoxy azelate, and di-t-butyldiperoxy phthalate, dialkylperoxides, such as dicumyl peroxide, 2,5-dimethyl-2,5-di(t-butylperoxy)hexane, t-butyl cumyl peroxide, di-t-butyl peroxide, and 2,5-dimethyl,2,5-di(t-butylperoxy)hexyne-3, hydroperoxides, such as 2,5-dihydroperoxy-2,5-dimethyl hexane, cumene hydroperoxide, t-butyl hydroperoxide and t-amyl hydroperoxide, ketone peroxides, such as n-butyl-4,4-bis-(t-butylperoxy)valerate, 1,1-di(t-butylperoxy)-3,3,5-trimethyl cyclohexane, 1,1'-di-t-amyl-peroxy cyclohexane, 2,2-di(t-butylperoxy) butane, ethyl-3,3-di(t-butylperoxy)butyrate, and blend of t-butyl peroctoate, and 1,1-di(t-butylperoxy)cyclohexane. Also included are o,o'-t-alkyl-o-alkylmonoperoxy carbonates, such as o,o'-t-butyl-o-isopropylmonoperoxy carbonate, p,p'oxybis(benzene sulfonyl) hydrazide, and accelerated azocarbonamide. Preferably, the thermal initiators used herein are solids. If liquid initiators are used, however, preferably they are absorbed on solid carriers, such as fumed silica, prior to incorporation in the powder coating compositions of this invention. In general, the amount of thermal initiator used in the powder coating composition of the present invention ranges between about 0.1 and about 10 phr, and, preferably, between about 1 and about 6 phr.
(12/26-13/17). 
	Studer et al. 20110190412 teach photobases in combination with peroxides. 
Palys WO 2015069455 teaches peroxides useful in modifying polyamides.  These include diacyl peroxides, peroxyesters, trioxepanes, monoperoxycarbonates, peroxyketals, peroxydicarbonates, endoperoxides, and dialkyl peroxides. In one embodiment, organic peroxide is chosen from the group consisting of peroxyketals, monoperoxycarbonates, dialkyl peroxides, endoperoxides, and peroxyesters. Examples of peroxyesters include, but are not limited to, di-tert-butyl diperoxyphthalate, di-tert-amyl diperoxyphthalate, tert-butyl peroxybenzoate, tert- amyl peroxybenzoate, 2,5-di(benzoylperoxy)-2,5-dimethylhexxane, tert-butyl peroxymaleate, tert-amyl peroxymaleate, tert-butyl peroxy-2-ethylhexanoate, tert- butyl peroxyisobutyrate, tert-amyl peroxyisobutyrate, di(tert-butylperoxy)fumarate, tert-butyl peroxy(2-ethylbutyrate), tert-butyl peroxy-2-ethylhexanoate, tert-amyl peroxy-2-ethylhexanoate, 2,5-di(2-ethylhexanooylperoxy)-2,5-dimethylhexane, t- butyl peroxy-3,5,5-trimethylhexanoate, t-amyl peroxy-3,5,5-trimethylhexanoate, 1,1- dimethyl-3-hydroxy-butylperoxy-2-ethylhexanoate, tert-butylperoxy-3- carboxypropionate, tert-amylperoxy-3-carboxypropionate, 3-hydroxy- 1,1- dimethylbutyl-2-ethyl-peroxyhexanoate, t-butyl peracetate, t-amyl peracetate and combinations thereof. Non-limiting examples of monoperoxycarbonates include OO-tert-butyl-0- (isopropyl) monoperoxycarbonate, OO-tert-amyl-O-(isopropyl) monoperoxycarbonate, 00-tert-butyl-0-(2-ethylhexyl) monoperoxycarbonate, OO- tert-amyl-0-(2-ethylhexyl) monoperoxycarbonate, polyether poly(00-tert-butyl monoperoxycarbonate), OO-t-butyl-O-polycaprolactone monoperoxy carbonate, 2,5- dimethyl-2,5-bis(isopropoxycarbonyl-peroxy)hexane, 2,5-dimethyl-2,5- bis(isopropoxycarbonyl-peroxy)hexyne-3, and combinations thereof.  Non-limiting examples of peroxyketals include l,l-di(tert-butylperoxy)-3,3,5- trimethylcyclohexane, 1-tert-amylperoxy-l-methoxy cyclohexane, 1-tert-butylperoxy-1- methoxy cyclohexane, l,l-di(tert-butylperoxy)cyclohexane, l,l-di(tert- amylperoxy)cyclohexane, n-butyl-4,4-di(tert-butylperoxy)valerate, 4,4-bis(tert- butylperoxy)valeric acid, ethyl-3,3-di(tert-amylperoxy)butanoate, ethyl-3,3-di(tert- butylperoxy)butanoate, ethyl-3,3-di(tert-butylperoxy)butyrate, 2,2-di(tert- butylperoxy)butane, 2,2-di(tert-amylperoxy)butane (Lup 520), 2,2-di(tert- butylperoxy)propane, 2,2-di(tert-amylperoxy)propane, 2,2-di(tert-butylperoxy)4- methylpentane, 2,2-bis(4,4-di[tert-amylperoxy]cyclohexyl)propane, and combinations thereof. Examples of diacyl peroxides include, but are not limited to, didecanoyl peroxide, dilauroyl peroxide, dibenzoyl peroxide, di(methyl benzoyl) peroxide, 2,4- dichlorobenzoyl peroxide, and combinations thereof. Non-limiting examples of dialkyl peroxides include dicumyl peroxide, isopropenylcumyl cumyl peroxide, isopropylcumyl cumyl peroxide, m/p-di-tert- butylperoxydiisopropylbenzene (a,a'-bis(tert-butylperoxy)diisopropylbenzene), tert- butylperoxyisopropylbenzene (tert-butyl cumyl peroxide), m-isopropylolcumyl t-butyl peroxide (tert-butyl 3-isopropylolcumylperoxide), tert-butyl-3-isopropenylcumyl peroxide (m-isopropenylcumyl tert-butyl peroxide), tert-butyl-4-isopropenylcumyl peroxide, tert-butyl-3-isopropylcumyl peroxide, m/p-acetylcumyl t-butyl peroxide, 2,4-diallyloxy-6-tert-butylperoxide-l,3,5-triazine, 3,3,5,7,7-pentamethyl-l,2,4- trioxepane (e.g., AKZO NOBEL TRIGONOX® 311), 3,6,9-triethyl-3,6,9-trimethyl- 1,4,7-triperoxonane (e.g., AKZO NOBEL TRIGONOX® 301), di-tert-butyl peroxide, 2- methoxy-2-tert-butylperoxy propane, di-tert-amyl peroxide, 2,5-dimethyl-2,5- di(tert-butylperoxy)hexane, 2,5-dimethyl-2,5-di(tert-amylperoxy)hexane, 2,5- dimethyl-2,5-di(tert-butylperoxy)hexyne-3, 1,3 -dimethyl- 3 (t-butylperoxy)butyl N[l- {3-(l-methylethenyl)phenyl} l-methylethyl]carbamate, 4-(tert-amylperoxy)-4-methyl- 2-pentanol, 4-(tert-butylperoxy)-4-methyl-2-pentanol, 3-(t-butylperoxy)-3-methyl-2- pentanone, 4-methyl-4(tert-butylperoxy)-2-pentanone (e.g., LUPEROX® 120), 1- methoxy-l-tert-butylperoxy cyclohexane, 2,4,6-tri(tert-butylperoxy)triazine, tert- butyl- 1,1,3,3-tetramethylbutyl peroxide, 3-methyl-3(tert-butylperoxy)-2-butanol (e.g., LUPEROX® 240), 3-methyl-3(tert-amylperoxy)-2-butanol (e.g., LUPEROX® 540), and combinations thereof. Examples of monomeric functionalized dialkyl-type peroxides include, but are not limited to, l-(2-tert-butylperoxyisopropyl)-3-isopropenylbenzene (also known as tert-butyl-3-isopropenylcumyl peroxide or m-isopropenylcumyl tertObutyl peroxide), l-(2-tert-butylperoxyisopropyl)-4-isopropenylbenzene, l-(2-tert- butylperoxyisopropyl)-3,4-diisopropenylbenzene, 1 ,3-di(tert- butylperoxy)diisopropylbenzene-5-isopropenyl, 1 ,4-di(tert- butylperoxy)diisopropylbenzene-2-isopropenyl, l-(2-tert-amulperoxyisopropyl)-3- isopropenylbenzene, l-(2-tert-amylperoxyisopropyl)-4-isopropenylbenzene, l-(2-tert- amylperoxyisopropyl)-3,4-diisopropenylbenzene, l,3-dimethyl-3(t-butylperoxy)butyl N[ 1 { 3 ( 1 -methylethenyl)phenyl } 1 -methylethyl] carbamate, 2,4-diallyloxy-6-tert- butylperoxide-l,3,5-triazine, and combinations thereof. Examples of endoperoxides, which can be used with the above monomeric or double-bond-containing peroxides, include, but are not limited to, 3,3,5,7,7- pentamethyl-l,2,4-trioxepane (TRIGONOX® 311) and 3,6,9-triethyl-3,6,9-trimethyl- 1,4,7-triperoxonane (TRIGONOX® 301). In at least one embodiment, the organic peroxides selected from the dialkyl class of peroxides are chosen from the group consisting of m/p-di(t- butylperoxy)diisopropylbenzene, t-butyl cumyl peroxide, and combinations thereof. According to one embodiment, organic peroxide contains at least one acid functional group. In one embodiment, the organic peroxide is unsaturated. The organic peroxides that are most preferred are selected from the group consisting of: t-butylcumyl peroxide; 2,5-dimethyl-2,5-di(t-butylperoxy)hexane; m/p-di(t-butylperoxy)diisopropylbenzene, di-t-butylperoxide; 2,5-dimethyl-2,5-di(t- butylperoxy)hexyne-3; dicumyl peroxide; t-butylperoxybenzoate; l,l-di(t- butylperoxy)-3,3,5-trimethyl cyclohexane; l,l-di(t-butylperoxy) cyclohexane; n- butyl-4,4-di(t-butylperoxy)valerate; ethyl 3,3-di(t-butylperoxy)butyrate; t-butyl peroxyacetate; OO-t-butyl-O-2-ethylhexyl monoperoxycarbonate; OO-t-butyl-0- isopropyl monoperoxycarbonate; and polyether polyt-butylperoxycarbonate (page 9/line 28 to page 12/line 31). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 4, 2022